Case: 20-40255       Document: 00515976137            Page: 1      Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                                August 12, 2021
                                     No. 20-40255
                                                                                  Lyle W. Cayce
                                   Summary Calendar
                                                                                       Clerk


   Kenneth Howard Kerr, III,

                                                                  Plaintiff—Appellant,

                                           versus

   Lorie Davis,

                                                                 Defendant—Appellee.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                                 No. 6:19-CV-198


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Proceeding pro se and in forma pauperis, Kenneth Kerr, III, Texas
   prisoner #716805, appeals the dismissal of his 42 U.S.C. § 1983 complaint
   against Lorie Davis, the Director of the Texas Department of Criminal
   Justice-Institutional Division (“TDCJ”), for failure to state a claim upon



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-40255      Document: 00515976137            Page: 2    Date Filed: 08/12/2021




                                      No. 20-40255


   which relief may be granted. Kerr alleged that Davis violated his rights under
   the Fifth and Fourteenth Amendments by refusing to allow sex offenders,
   like him, to take certain computer-related classes. He also moves to supple-
   ment the record. That motion is DENIED. See Theriot v. Par. of Jefferson,
   185 F.3d 477, 491 n.26 (5th Cir. 1999).
          We review de novo the dismissal of Kerr’s § 1983 complaint using the
   same standard applicable to dismissals under Federal Rule of Civil Procedure
   12(b)(6). See Praylor v. Tex. Dep’t of Crim. Just., 430 F.3d 1208, 1208 (5th
   Cir. 2005). Although “pro se complaints are held to less stringent standards
   than formal pleadings drafted by lawyers,” such complaints must nonethe-
   less “plead enough facts to state a claim to relief that is plausible on its face.”
   Bustos v. Martini Club Inc., 599 F.3d 458, 461−62 (5th Cir. 2010) (internal
   quotation marks and citations omitted). “A claim has facial plausibility when
   the plaintiff pleads factual content that allows the court to draw the reasona-
   ble inference that the defendant is liable for the misconduct alleged.” Ash-
   croft v. Iqbal, 556 U.S. 662, 678 (2009).
          There is no error in the dismissal. See id. With respect to Kerr’s due
   process claim, a sex-offender’s exclusion from “vocational programs while
   in prison does not implicate a liberty interest” for purposes of due process
   because those restrictions “do not impose atypical and significant hard-
   ship[s] on [the inmate] in relation to the ordinary incidents of prison life.”
   Toney v. Owens, 779 F.3d 330, 342 (5th Cir. 2015) (internal quotation marks
   and citation omitted). Further, insofar as Kerr asserts that the prohibition
   against participating in certain computer-related classes will cause him irre-
   versible harm, his assertion is necessarily speculative and, in any event,
   insufficient to implicate a liberty interest. See Coleman v. Lincoln Par. Det.
   Ctr., 858 F.3d 307, 309 (5th Cir. 2017) (“[E]ven for pro se plaintiffs, . . . con-
   clusory allegations or legal conclusions masquerading as factual conclusions
   will not suffice to state a claim for relief.” (internal quotation marks and cita-



                                           2
Case: 20-40255       Document: 00515976137         Page: 3    Date Filed: 08/12/2021




                                    No. 20-40255


   tion omitted)).
          Kerr’s equal protection claim likewise turns on his classification as a
   sex offender. A challenged classification that neither involves a suspect class
   nor impinges upon fundamental rights “‘is accorded a strong presumption of
   validity.’” Flores-Ledezma v. Gonzales, 415 F.3d 375, 381 (5th Cir. 2005)
   (quoting Heller v. Doe, 509 U.S. 312, 319 (1993)). Kerr’s classification in-
   volves neither a suspect class nor a right or liberty protected by the Constitu-
   tion. See Stauffer v. Gearhart, 741 F.3d 574, 585−87 (5th Cir. 2014); Wottlin
   v. Fleming, 136 F.3d 1032, 1036−37 (5th Cir. 1998). Indeed, sex offenders are
   not a suspect class for equal protection purposes. Stauffer, 741 F.3d at 587.
   Thus, “any classification of convicted sex offenders is only subject to a
   rational basis review.” Stauffer, 741 F.3d at 587. Kerr’s claim cannot survive
   rational basis review because he has not alleged facts that would be sufficient
   to show that there is no “reasonably conceivable state of facts that could
   provide a rational basis for the classification.” Heller, 509 U.S. at 320.
          AFFIRMED.




                                          3